Simmons, C. J.
Upon a plaintiff in error is the burden of showing material error in the ruling of which complaint is made ; and if he fail to cany that burden, the judgment will be affirmed. In the present case complaint is made of the overruling of a motion for new trial, and the brief of evidence is so confused and obscure as to be unintelligible. It is therefore impossible for this court to determine whether there was evidence to authorize the verdict or whether there, was material error in the special grounds of the motion, which complain of the exclusion of certain evidence ; and the refusal to grant a new trial must be presumed to have been right.

Judgment affirmed.


All the Justices concur.